Daniel, J.
This matter came on to be heard upon the plaintiff’s motion for default judgment filed August 25, 1988. The complaint was based on an account. The court requested, pursuant to Civ. R. 55(A), that the plaintiff document its right to twenty-four percent interest. The plaintiff supplied to the court copies of invoices which contained the following statement: “A service charge of 2% per month (24% per annum) is charged on all amounts not paid by the 10th of the succeeding month.”
The court concludes that in awarding interest upon a judgment for the payment of money arising out of a contract, the court is bound by R.C. 1343.03(A), whether the judgment is the result of a trial or the result of a default. That statute limits the rate of interest to ten percent per annum, and no more, unless a written contract provides a different rate of interest. The plaintiff has produced no written contract.
Judgment is rendered in favor of the plaintiff and against the defendant in the amount of $539.67 plus ten percent interest per annum from December 6, 1986, plus court costs.

Judgment accordingly.